Citation Nr: 0716947	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-41 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from August 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, which denied the veteran's claim of 
entitlement to service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show that he was 
referred for blood pressure monitoring, and that he underwent 
such monitoring over a period of five days between February 
and March of 1990.  The assessment noted that he was 
"normotensive at present," and that he had a mild systolic 
increase, but that with his family history (the report 
indicates that his mother and father had hypertension) he 
required periodic checks.  The veteran's separation 
examination report, dated in June 1990, shows that his heart 
was clinically evaluated as normal, and that his blood 
pressure was 120/80.  The post-service medical evidence 
consists of VA and non-VA reports, dated between 1991 and 
2001.  This evidence shows diagnoses of hypertension 
beginning in 1997.  

The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for 
hypertension, and there is no medical opinion of record which 
addresses the potential relationship between his current 
hypertension and his military service.  Under the VCAA, VA is 
obligated to provide an examination where the record contains 
competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. § 
5103A (West 2002).  Further, the statutory duty to assist a 
claimant includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As a result, the 
Board concludes that the veteran should be afforded a VA 
examination in order to determine the likelihood that his 
current hypertension is etiologically related to service.  
See 38 C.F.R. § 3.159(c)(4) (2006); Duenas v. Principi, 18 
Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the veteran's claim).  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The veteran should be afforded an 
appropriate VA examination.  The claims 
folder and a copy of this REMAND must be 
reviewed by the examiner.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the veteran's hypertension had its onset 
during active service or is related to any 
in-service disease or injury.  

The examiner should provide the reasons 
for his or her opinion.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The appellant should be given 
an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



